DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Allowable Subject Matter
2.     Claims 1-20 are allowed. 
3.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 08/04/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “the right channel including a right-channel beam forming function, a right-channel automatic gain control amplifier with thresholding, a right-channel adaptive filter, a right-channel attack/decay function, a right-channel diphthong modification function for modifying diphthongs within words in the first enhance audio signal, and a right-channel echo cancellation function, wherein the first enhanced audio signal drives the left speaker; and implement a left channel for processing left input audio signals from the left microphone array and generating a second enhanced audio signal, the left channel including a left-channel beam forming function, a left-channel automatic gain control amplifier with thresholding, a left-channel adaptive filter, a left-channel attack and decay function, a left-channel diphthong modification function for modifying diphthongs within words in the second enhance audio signal, and a left-channel echo cancellation function, wherein the second enhanced audio signal drives the right speaker” as shown in the independent claim 1. 
Regarding claim 2, the prior arts of the record fail to disclose “ an electronic controller supported by the collar and implementing at least two audio channels, each of the at least two audio channels receiving input audio signals from a different one of the at least two microphone arrays and generating, from the input audio signals, an enhance audio signal to drive a different one of the at least two independently driven speakers, each of the at least two audio channels having an attack and decay function for adjusting amplitude of words in the captured audio signal; a diphthong modification function for improving clarity of the words in the enhanced audio signal; and an echo cancellation function for attenuating feedback of sound generated by a corresponding one of the two independent driven speakers”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                              08/25/2022